Citation Nr: 1736210	
Decision Date: 08/30/17    Archive Date: 09/06/17

DOCKET NO.  10-04 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a lumbar spine disability, with right leg radiation.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Morrad, Associate Counsel

INTRODUCTION

The Veteran had active service from September 1974 until September 1978.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Veteran was provided with a travel Board hearing in July 2012.  A transcript of that hearing is of record.

This matter was previously before the Board in April 2013, when it was remanded for further development.

New and relevant documentary evidence has not been added to the record since the February 2017 Supplemental Statement of the Case (SSOC).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.


FINDING OF FACT

Resolving reasonable doubt in favor of the Veteran, the diagnosed lumbar spine disability is etiologically related to service.


CONCLUSION OF LAW

The criteria for service connection for a lumbar spine disability are met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA) provides that VA shall apprise a claimant of the evidence necessary to substantiate his or her claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  

In regard to the Veteran's claim for entitlement to service connection for a low back disability, the Board's decision to grant service connection represents a complete grant of the benefit sought on appeal.  As such, no discussion of VA's duties to notify and assist is necessary.

Rules and Regulations

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110 (West 2014); 38 C.F.R. 3.303(a) (2016).

Establishing service connection requires (1) evidence of a presently existing disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Service connection may be established on a presumptive basis for certain chronic diseases, if such diseases are shown to have been manifested to a compensable degree within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

If there is no evidence of a chronic disease during service or an applicable presumption period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim. See 38 C.F.R. §3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology after service may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology. Continuity of symptomatology applies only to the diseases explicitly recognized in 38 U.S.C.A. § 1101 as "chronic."  Walker v. Shinseki, 708 F. 3d 1331 (Fed. Cir. 2013).  The theory of continuity of symptomatology is valid in adjudicating the Veteran's claim of service connection for his low back disability, but only to the extent that it involves arthritis of the lower back. See 38 C.F.R. § 3.309(a).  

Service connection may also be granted for any disease diagnosed after military discharge, when all the evidence, including that pertinent to the period of military service, establishes that the disease was incurred during the active military service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

The competence, credibility, and probative (relative) weight of evidence, including lay evidence must be assessed.  See generally 38 U.S.C.A. § 1154(a).  Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the unique and readily identifiable features of a medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (Fed. Cir. 2007); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994); and 38 C.F.R. § 3.159(a)(2).  However, a lay person is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  See 38 C.F.R. §3.159(a)(1).  Likewise, mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F. 3d 1274, 1278 (2010).

It is VA policy to administer the laws and regulations governing disability claims under a broad interpretation and consistent with the facts shown in every case.  When a reasonable doubt arises regarding service origin, the degree of disability, or any other point, after careful consideration of all procurable and assembled data, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not prove or disprove the claim satisfactorily.  It is a substantial doubt and one within range of probability as distinguished from pure speculation or remote possibility. See 38 C.F.R. §3.102.

While the Board must provide reasons and bases supporting a decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on behalf of the Veteran.  Gonzalez v. West, 218 F. 3d 1378 (Fed. Cir. 2000) (Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence of record.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed.  Timberlake v. Gober, 14 Vet. App. 122 (2000).

Factual Background

The Veteran claims that he has a lumbar spine disability that is due to his military service.  Specifically, the Veteran claims that he has had low back pain ever since he fell out of a truck while in service in October 1975.

The Veteran's service treatment records include an examination from August 1974 indicating "normal" results for "spine, other musculoskeletal."  In October 1975 the Veteran sought treatment for low back pain after falling off of a truck.  The examiner noted low back strain, resolving slowly.  The Veteran was seen again for low back pain in November 1975, with the examiner noting that he would be injected in the sacral area to see if it would provide some relief.  In January 1976, the Veteran sought treatment for low back and sacral pain that had been ongoing for the past 4 months, with slow improvement noted.  Neuro strength was noted to be normal, and flexion was noted to still be stiff.  The Veteran's separation examination in June 1978 noted "normal" results for "spine, other musculoskeletal."

The Veteran's post-service treatment records include a private examination by Dr. F.J.S. in July 2005.  Dr. F.J.S. noted normal findings with the exception of tenderness over the left sacroiliac, and added that pressure on this area caused numbness of the left great toe.  Dr. F.J.S. diagnosed the Veteran with left sacroiliac strain with sciatic neuritis and neuropathy of the left great toe.

An MRI of the lumbar spine at a private facility in August 2008 included no findings of lumbosacral spine fracture or dislocation.  The vertebrae were in anatomic position and there was no marrow signal abnormality.  The conus medullaris terminated normal L1.  There was no spinal or paraspinal mass.  At L1-L2, there was no disc displacement.  At L2-L3, there was a moderate sized disk bulge that moderately effaces the thecal sac, also moderately narrowing the lateral recesses in both foramina.  There was a mild degree of degenerative facet joint hypertrophy at this segment as well.  At L3-L4, there was a mild posterior central disc protrusion that mildly impinged upon the thecal sac.  There was also a mild degree of degenerative facet joint hypertrophy at this segment.  At L4-L5, there was a moderate posterior central disk protrusion, which moderately effaced the thecal sac.  There was also a moderate degree of degenerative facet and ligamentum flavum hypertrophy.  The combination caused mild central spinal canal stenosis.

The Veteran was provided with a VA examination to determine the nature and etiology of his lumbar spine disability in December 2008.  The Veteran reported back pain at a severity of 8/10 at rest and increasing to 10/10 with activity.  The Veteran also reported that his pain radiates to the right knee and he limps on the right leg.  The VA examiner diagnosed the Veteran with acute lumbosacral strain from 1975, moderated with treatment, and degenerative disc disease (DDD) of the lumbar spine with back pain, right leg radiation, and moderate disability.  The examiner noted that the Veteran's condition has no effect on his occupation.  He added that the neurological findings suggest a right L4-L5 radiculopathy.  The examiner opined that it is less likely than not that the current back situation is a service-connected problem.  The examiner reasoned that the Veteran had an injury to his back in 1975 and received treatment, but there is nothing in the records to suggest continuity and there was no diagnosis of a back problem at the time of discharge or in the time immediately after.

A radiology report of the Veteran's lumbosacral spine from March 2009 shows slight retrolisthesis of L3 in respect to L2 with anterior osteophytes and probable DDD.  It was noted that a narrowing of the posterior L5-S1 interspace also probably relates to DDD. Minor osteophytes were found at several other levels, with possible spinal stenosis at L5-S1.  Normal lordosis and open lumbosacral joints were also noted.

In correspondence from September 2010, the Veteran's private physician, Dr. F.J.S., provided a medical opinion regarding his lumbar spine disability.  Dr. F.J.S. stated that the Veteran has a medical disability of lumbosacral strain with sciatic neuritis.  He noted the Veteran's injury while in service, when he was thrown from a military truck and landed on his back, suffering a contusion of the lumbar spine at the time of the fall.  Dr. F.J.S. opined that the Veteran's lumbosacral strain with sciatic neuritis disability is as likely as not (50/50 probability) caused by or the result of the accident while in military service.  Dr. F.J.S. also noted that he believes that the contusion of the lumbar spine is where the disease had its initial beginning and has resulted in a chronic back disability that will last a lifetime.

The Veteran was examined by another private physician, Dr. R.D.S., in July 2012.  At the examination, the Veteran reported moderate to severe pain, cramps, stiffness, muscle spasms, pain with the change of weather, inability to perform activities of daily living, and difficulty sitting and standing for long periods of time.  Dr. R.D.S. provided an assessment of lumbar strain, chronic with right lower extremity radiculopathy; lumbar disc protrusion L5-S1, L4-5 and L3-4; lumbar spinal stenosis mild L4-5 central and lateral recess stenosis; and lumbar spondylitis.  Dr. R.D.S. noted that he reviewed the Veteran's military records for the injury that he sustained after falling from the back of a truck with injury to his lower back, adding that the Veteran was seen in the troop medical facility for the injury on several occasions and was given several profiles for two years.  He noted that it is his strong opinion that the Veteran's present back symptoms are directly causally related to the injury he sustained while on active duty while in the US Army at Fort Ord, California.
A friend of the Veteran alleged that the Veteran has been experiencing back problems since his release from service.  See July 2012 written correspondence from friend of Veteran.  

The Veteran was most recently provided with a VA examination in August 2013, where he reported daily lower back and right leg problems since his accident in 1975.  The VA examiner diagnosed the Veteran with lumbar contusion/strain and noted intervertebral disc syndrome (IVDS) with no incapacitating episodes over the past 12 months.  The examiner also noted that the Veteran wears a lumbar brace constantly for lumbar support and comfort.  He added that the Veteran's chronic lumbar and right lower extremity condition would limit his ability to perform heavy lifting, pushing, or pulling.  The examiner opined that it is less likely as not that the Veteran's currently diagnosed lumbar spine disorder was caused by the Veteran's service, specifically including his in-service fall from a truck.  The examiner added that where it is true that the Veteran did have a fall during service causing a lumbar contusion and strain (but no fractures) and that he did have documented treatments and evaluations during military service from 1975-1978, there is no further documentation for his lower back problems in the C file until Dr. R.D.S.'s note in 2008, an interval of 30 years which is totally undocumented or substantiated at all.  Therefore, while the Veteran does believe and state that he has had ongoing symptoms/problems ever since 1975, this statement is impossible to clinically verify at all.  He went on to explain that the fact that the Veteran has had lower back and lower extremity problems since 2008 or so, with well documented abnormalities on MRI imaging by both Dr. R.D.S. and the Dallas VAMC, does not prove at all that the problems stem from the 1975 fall while in service.  The examiner noted that the Veteran could very well have experienced further lumbar trauma in the intervening years, and he has no way of knowing that unless there is clinical documentation present for review.  He added that the most recent lumbar MRI does show significant worsening of his DDD/DJD since 2008.  The examiner concluded that service connection is not substantiated at this time.




Analysis

As an initial matter, the Board notes that the Veteran has been diagnosed with a lumbar spine disability.  As such, the Board finds that the current disability element is established. See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Thus, the issue turns upon whether there is evidence of an event, injury, or disease in service, and evidence of a nexus between the claimed in-service disease or injury and the present disability.

The Veteran's service treatment records include an injury to the low back after the Veteran fell off of a truck in 1975.  The Veteran sought medical treatment on several occasions for low back pain resulting from that incident.  However, the Veteran's separation examination in June 1978 reported "normal" results for "spine, other musculoskeletal."

There is unfavorable medical opinion evidence against the claim and favorable medical opinion evidence in favor of the claim.  The Board finds that there is an approximate balance of positive and negative evidence that does not satisfactorily prove or disprove the claim.  In instances where reasonable doubt arises regarding service origin, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016); Wise v. Shinseki, 26 Vet. App. 517, 531 (2014).  Accordingly, the Board resolves reasonable doubt in favor of the Veteran.  Consequently, service connection for a low back disorder is warranted.

      (CONTINUED ON NEXT PAGE)









ORDER

Entitlement to service connection for a lumbar spine disability, to include lumbosacral strain, degenerative disc disease, and sciatic neuritis/right lower extremity radiculopathy is granted.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


